Case 2:20-cv-00080-JRG Document 26 Filed 11/05/20 Page 1 of 2 PageID #: 104




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

CELLULAR COMMUNICATIONS                         §
EQUIPMENT LLC,                                  §
                                                §
      Plaintiff,                                §   CIVIL ACTION NO. 2:20-CV-00080-JRG
                                                §
v.                                              §   JURY TRIAL DEMANDED
                                                §
TCL CORPORATION,                                §
TCL COMMUNICATION                               §
TECHNOLOGY HOLDINGS LIMITED,                    §
HUIZHOU TCL MOBILE                              §
COMMUNICATION CO. LTD.,                         §
TCT MOBILE INTERNATIONAL LTD,                   §
AND                                             §
TCL ELECTRONICS HOLDINGS                        §
LIMITED,                                        §
                                                §
       Defendants.                              §


                               JOINT MOTION TO DISMISS

       WHEREAS, Plaintiff Cellular Communications Equipment LLC (“CCE”) and

Defendants TCL Corporation, TCL Communication Technology Holdings Limited, Huizhou

TCL Mobile Communication Co. Ltd., TCT Mobile International Ltd., and TCL Electronics

Holdings Limited (“Defendants”) (collectively, “TCL”) have resolved CCE's claims for relief

asserted against TCL in this case.

       NOW, THEREFORE, CCE and TCL, through their attorneys of record, request the Court

to dismiss all claims asserted by CCE against TCL with prejudice, and all claims asserted by

TCL against CCE without prejudice, with each party to bear their own attorneys’ fees, costs of

court, and expenses, subject to the Court’s retention of jurisdiction for the limited purpose of

enforcing the parties’ settlement agreement.
Case 2:20-cv-00080-JRG Document 26 Filed 11/05/20 Page 2 of 2 PageID #: 105




Dated: November 5, 2020                 Respectfully submitted,

 /s/ Jeffrey R. Bragalone                        /s/ Jeffrey L. Johnson with persmission
 Jeffrey R. Bragalone (lead attorney)            Jeffrey L. Johnson
 Texas Bar No. 02855775                          State Bar No. 24029638
 Jonathan H. Rastegar                            ORRICK, HERRINGTON &SUTCLIFFE
 Texas Bar No. 24064043                          LLP
                                                 609 Main St., 40th Floor
 BRAGALONE CONROY PC                             Houston, TX 77002
 2200 Ross Avenue                                Telephone: (713)658-6450
 Suite 4500W                                     Facsimile: (713)658-6401
 Dallas, TX 75201                                jj@orrick.com
 Tel: (214) 785-6670
 Fax: (214) 785-6680                             ATTORNEYS FOR DEFENDANTS
 jbragalone@bcpc-law.com
 jrastegar@bcpc-law.com
 ATTORNEYS FOR PLAINTIFF
 CELLULAR COMMUNICATIONS
 EQUIPMENT LLC
